Name: Commission Regulation (EC) NoÃ 2152/2005 of 23 December 2005 amending Regulation (EC) NoÃ 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice and Regulation (EC) NoÃ 1549/2004 derogating from Council Regulation (EC) NoÃ 1785/2003 as regards the arrangements for importing rice and laying down separate transitional rules for imports of basmati rice
 Type: Regulation
 Subject Matter: trade;  tariff policy;  EU finance;  plant product
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/30 COMMISSION REGULATION (EC) No 2152/2005 of 23 December 2005 amending Regulation (EC) No 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice and Regulation (EC) No 1549/2004 derogating from Council Regulation (EC) No 1785/2003 as regards the arrangements for importing rice and laying down separate transitional rules for imports of basmati rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Articles 10(2) and 11(4) thereof, Having regard to Council Decision of 20 December 2005 on the conclusion of an agreement in the form of an exchange of letters between the European Community and Thailand pursuant to Article XXVIII of GATT 1994 relating to the modification of concessions with respect to rice provided for in EC Schedule CXL annexed to the GATT 1994 (2), and in particular Article 2 thereof, Whereas: (1) Decision of 20 December 2005 provides for the opening of a new global annual import quota of 13 500 tonnes of semi-milled or wholly milled rice falling within code 1006 30 at zero duty and an increase in the annual import quota for broken rice falling within code 1006 40 00 referred to in Article 1(1)(c) of Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3) to 100 000 tonnes. (2) Commission Regulation (EC) No 1549/2004 (4) derogates from Regulation (EC) No 1785/2003 as regards the arrangements for importing rice and lays down separate transitional rules for imports of basmati rice. (3) To improve the management of the quotas provided for by Regulation (EC) No 327/98, the quotas should be given individual serial numbers. (4) Decision of 20 December 2005 lays down detailed rules for calculating the rate of duty to be applied to imports into the Community of semi-milled or milled rice falling within CN code 1006 30, between 1 September 2005 and 30 June 2006. Appropriate measures should therefore be taken as regards the customs duties applicable to semi-milled or milled rice falling within CN code 1006 30 for the transitional period provided for. (5) Decision of 20 December 2005 also lays down that the rate of duty applicable to imports of broken rice falling within code 1006 40 00 is EUR 65 per tonne. (6) Given that the agreement approved by Decision of 20 December 2005 applies from 1 September 2005, provision should be made for the application from the same date of the provisions of this Regulation concerning the customs duties applicable to semi-milled and wholly milled rice and broken rice. Provision should also be made for the application, from 1 January 2006, of the new tariff quantities provided for in the agreement with Thailand and for increasing proportionately the quantities covered by the new global quota for semi-milled and wholly milled rice and that for broken rice to take account of the quantities corresponding to the period from 1 September 2005 to 31 December 2005. (7) Regulations (EC) Nos 327/98 and 1549/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 327/98 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 1. Annual global tariff quotas, broken down by country of origin and by tranche in accordance with Annex IX, shall be opened on 1 January each year as follows: (a) 63 000 tonnes of wholly milled or semi-milled rice falling within CN code 1006 30 at zero duty; (b) 20 000 tonnes of husked rice falling within CN code 1006 20 at a duty of EUR 88 per tonne; (c) 100 000 tonnes of broken rice falling within CN code 1006 40 00 with a 30,77 % reduction in the duty fixed in Article 1d of Commission Regulation (EC) No 1549/2004 (5); (d) 13 500 tonnes of wholly milled or semi-milled rice falling within CN code 1006 30 at zero duty. 2. For 2006, the quotas referred to in paragraph 1 and the tranches relating thereto shall be as set out in Annex X. 2. Article 2 is amended as follows: (a) paragraphs 1, 2 and 2a are deleted; (b) in the second subparagraph of paragraph 3 paragraph 1(c) is replaced by Article 1(1)(c) and (d); 3. Article 3 is amended as follows: (a) in the first subparagraph Article 2 is replaced by Article 1(1)(a), (b) and (c); (b) in the third subparagraph Article 2 is replaced by Articles 1 and 2; 4. Article 4 is amended as follows: (a) in the first indent of paragraph 2 Article (a) is replaced by Article 1(1)(a) and (d); (b) in paragraph 4, the following point (d) is added: (d) in the case of the quota referred to in Article 1(1)(d), one of the entries listed in Annex VIII.; 5. in Article 5(1), the first subparagraph is replaced by the following: Within two working days of the closing date for the submission of licence applications, the Member States shall notify the Commission, by e-mail and in accordance with the Annex III to this Regulation, of the quantities covered by import licence applications, broken down by eight-digit CN code and quota serial number, specifying the country of origin; the number of the licence applied for and the name and address of the applicant. Where the export licence is requested, the number of that licence shall also be indicated.; 6. the introductory sentence of the first paragraph of Article 8 is replaced by the following: The competent bodies shall notify the Commission, by e-mail and in accordance with Annex III, as follows:; 7. Annex III is replaced by Annex I to this Regulation; 8. Annex V is replaced by Annex II to this Regulation; 9. Annex VII is replaced by Annex III to this Regulation; 10. Annex IV to this Regulation is added as Annexes VIII, IX and X. Article 2 Regulation (EC) No 1549/2004 is hereby amended as follows: 1. in Article 1a husked rice is replaced by husked rice, semi-milled rice and wholly milled rice; 2. Article 1b is replaced by the following: Article 1b 1. Notwithstanding Article 11(2) of Regulation (EC) No 1785/2003, the import duty for semi-milled or wholly milled rice falling within CN code 1006 30 shall be fixed by the Commission within 10 days after the end of the reference period concerned at: (a) EUR 175 per tonne in the following cases:  where it is noted that imports of semi-milled and wholly milled rice during the marketing year just ended exceed 387 743 tonnes,  where it is noted that imports of semi-milled and wholly milled rice during the first six months of the marketing year exceed 182 239 tonnes; (b) EUR 145 per tonne in the following cases:  where it is noted that imports of semi-milled and wholly milled rice during the marketing year just ended do not exceed 387 743 tonnes,  where it is noted that imports of semi-milled and wholly milled rice during the first six months of the marketing year do not exceed 182 239 tonnes. The Commission shall fix a new applicable duty only if the calculations performed under this paragraph indicate a need to change it. Until such time as a new applicable rate is fixed, the duty previously fixed shall apply. 2. When calculating imports as referred to in paragraph 1, account shall be taken of the quantities for which import licences for semi-milled or wholly milled rice falling within CN code 1006 30 were issued under the first subparagraph of Article 10(1) of Regulation (EC) No 1785/2003 during the corresponding reference period.; 3. the following Article 1d is inserted: Article 1d Notwithstanding Article 11(1) of Regulation (EC) No 1785/2003, the import duty for broken rice falling within CN code 1006 40 00 shall be EUR 65 per tonne. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Article 1 shall apply from 1 January 2006. Article 2(2) and (3) shall apply from 1 September 2005. However, the first fixing of duties under Article 1b of Regulation (EC) No 1549/2004, as amended by Article 2(2) of this Regulation, shall be undertaken within three days of the publication of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) Not yet published in the Official Journal (COM(2005) 601). (3) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Commission Regulation (EC) No 1950/2005 (OJ L 312, 29.11.2005, p. 18). (4) OJ L 280, 31.8.2004, p. 13. Regulation as amended by Regulation (EC) No 1006/2005 (OJ L 170, 1.7.2005, p. 26). (5) OJ L 280, 31.8.2004, p. 13.; ANNEX I ANNEX III RICE  Regulation (EC) No 327/98 Import licence application (1) Issue of import licence (1) Release into free circulation (1) Addressee: DG AGRI/D/-2 E-mail address: AGRI-IMP-TRQ-RICE-CER@cec.eu.int Consignor: Date Export licence No Import licence No Quota number CN code Quantity (tonnes) Country of origin Name and address of applicant/holder Packaging  ¤ 5 kg (2) (1) Delete where not applicable. (2) Complete only if affirmative. ANNEX II ANNEX V Entries referred to in Article 4(4)(a)  : In Spanish : ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) no 327/98, artÃ ­culo 1, apartado 1, letra a)]  : In Czech : OsvobozenÃ ­ od cla aÃ ¾ do mnoÃ ¾stvÃ ­ uvedenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (ES) Ã . 327/98, Ã l. 1 odst. 1 pÃ ­sm. a))  : In Danish : Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 327/98, artikel 1, stk. 1, litra a))  : In German : Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 327/98, Artikel 1 Absatz 1 Buchstabe a)  : In Estonian : Tollimaksuvabastus kuni kÃ ¤eoleva litsentsi lahtrites 17 ja 18 nÃ ¤idatud koguseni (mÃ ¤Ã ¤ruse (EÃ ) nr 327/98 artikli 1 lÃ µike 1 punkt a)  : In Greek : Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ  Ã ´Ã ±Ã Ã ¼Ã  Ã ­Ã Ã  Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 327/98 Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ Ã ±)]  : In English : Exemption from customs duty up to the quantity indicated in boxes 17 and 18 of this licence (Regulation (EC) No 327/98, Article 1(1)(a))  : In French : Exemption du droit de douane jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [rÃ ¨glement (CE) no 327/98, article 1er, paragraphe 1, point a)]  : In Italian : Esenzione dal dazio doganale fino a concorrenza del quantitativo indicato nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 327/98, articolo 1, paragrafo 1, lettera a)]  : In Latvian : AtbrÃ «vojumi no muitas nodokÃ ¼a lÃ «dz Ã ¡Ã «s atÃ ¼aujas 17. un 18. ailÃ  norÃ dÃ «tajam daudzumam (Regulas (EK) Nr. 327/98 1. panta 1. punkta a) apakÃ ¡punkts)  : In Lithuanian : Atleidimas nuo muito mokesÃ io nevirÃ ¡ijant Ã ¡ios licencijos 17 ir 18 langeliuose nurodyto kiekio (Reglamento (EB) Nr. 327/98 1 straipsnio 1 dalies a punktas)  : In Hungarian : VÃ ¡mmentes az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban feltÃ ¼ntetett mennyisÃ ©gig (327/98/EK rendelet 1. cikk (1) bekezdÃ ©s a) pont)  : In Maltese : EÃ ¼enzjoni tad-dazju tad-dwana sal-kwantitÃ indikata fil-kaÃ ¼i 17 u 18 taÃ -Ã ertifikat preÃ ¼enti (Regolament (KE) Nru 327/98, Artikolu 1, paragrafu 1, punt a))  : In Dutch : Vrijstelling van douanerecht voor hoeveelheden die niet groter zijn dan de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 327/98, artikel 1, lid 1, onder a))  : In Polish : Zwolnienie z cÃ a iloÃ ci do wysokoÃ ci wskazanej w sekcjach 17 i 18 niniejszego pozwolenia (rozporzÃ dzenie (WE) nr 327/98, art. 1 ust. 1 lit. a))  : In Portuguese : IsenÃ §Ã £o do direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 327/98, alÃ ­nea a) do n.o 1 do artigo 1.o]  : In Slovak : Oslobodenie od cla aÃ ¾ po mnoÃ ¾stvo uvedenÃ © v kolÃ ³nkach 17 a 18 tejto licencie [Ã lÃ ¡nok 1 ods. 1 pÃ ­sm. a) nariadenia (ES) Ã . 327/98]  : In Slovene : Oprostitev uvozne dajatve do koliÃ ine, navedene v poljih 17 in 18 tega dovoljenja (Uredba (ES) Ã ¡t. 327/98, Ã len 1(1)(a))  : In Finnish : Tullivapaa tÃ ¤mÃ ¤n todistuksen 17 ja 18 artiklassa ilmoitettuun mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetuksen (EY) N:o 327/98 1 artiklan 1 kohdan a alakohta)  : In Swedish : Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lten 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 327/98, artikel 1.1 a) ANNEX III ANNEX VII Entries referred to in Article 4(4)(c)  : In Spanish : Derecho reducido un 30,77 % con respecto al derecho fijado en la nomenclatura combinada hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) no 327/98]  : In Czech : SnÃ ­Ã ¾enÃ ­ cla o 30,77 % cla stanovenÃ ©ho v kombinovanÃ © nomenklatuÃ e aÃ ¾ do mnoÃ ¾stvÃ ­ stanovenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (ES) Ã . 327/98)  : In Danish : NedsÃ ¦ttelse pÃ ¥ 30,77 % af tolden i den kombinerede nomenklatur op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 327/98)  : In German : Zollsatz, um 30,77 % des in der Kombinierten Nomenklatur festgesetzten Zollsatzes bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge ermÃ ¤Ã igt (Verordnung (EG) Nr. 327/98)  : In Estonian : Kombineeritud nomenklatuuris sÃ ¤testatud tollimaksust 30,77 % vÃ µrra madalam tollimaks kuni kÃ ¤esoleva litsentsi lahtrites 17 ja 18 nÃ ¤idatud koguseni (mÃ ¤Ã ¤rus (EÃ ) nr 327/98)  : In Greek : Ã Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 30,77 % Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã · Ã Ã Ã ½Ã ´Ã Ã ±Ã Ã ¼Ã ­Ã ½Ã · Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ­Ã Ã  Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 327/98]  : In English : Duty fixed in the Combined Nomenclature reduced by 30,77 % up to the quantity indicated in boxes 17 and 18 of this licence (Regulation (EC) No 327/98)  : In French : Droit rÃ ©duit de 30,77 % du droit fixÃ © dans la nomenclature combinÃ ©e jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [rÃ ¨glement (CE) no 327/98]  : In Italian : Dazio ridotto in ragione del 30,77 % del dazio fissato nella nomenclatura combinata fino a concorrenza del quantitativo indicato nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 327/98]  : In Latvian : Muitas nodoklis samazinÃ ts par 30,77 %, salÃ «dzinot ar nodokli, kas noteikts kombinÃ tajÃ  nomenklatÃ «rÃ , lÃ «dz Ã ¡Ã «s atÃ ¼aujas 17. un 18. ailÃ  norÃ dÃ «tajam daudzumam (Regula (EK) Nr. 327/98)  : In Lithuanian : Muito mokestis, 30,77 % maÃ ¾esnis uÃ ¾ Kombinuotoje nomenklatÃ «roje nustatytÃ , nevirÃ ¡ijant Ã ¡ios licencijos 17 ir 18 langeliuose nurodyto kiekio (Reglamentas (EB) Nr. 327/98)  : In Hungarian : A kombinÃ ¡lt nÃ ³menklatÃ ºrÃ ¡ban meghatÃ ¡rozottnÃ ¡l 30,77 %-kal csÃ ¶kkentett vÃ ¡mtÃ ©tel az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban feltÃ ¼ntetett mennyisÃ ©gig (327/98/EK rendelet)  : In Maltese : Dazju imnaqqas ta 30,77 % tad-dazju ffissat fin-nomenklatura magÃ §quda sal-kwantitÃ indikata fil-kaÃ ¼i 17 u 18 ta-Ã ertifikat preÃ ¼enti (Regolament (KE) Nru 327/98)  : In Dutch : Verlaging met 30,77 % van het in de GN vastgestelde recht voor hoeveelheden die niet groter zijn dan de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 327/98)  : In Polish : Stawka celna obniÃ ¼ona o 30,77 % wobec ustalonej w nomenklaturze scalonej do wysokoÃ ci wskazanej w sekcjach 17 i 18 niniejszego pozwolenia na przywÃ ³z (rozporzÃ dzenie (WE) nr 327/98)  : In Portuguese : Direito reduzido de 30,77 % do direito fixado na Nomenclatura Combinada atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 327/98]  : In Slovak : Clo znÃ ­Ã ¾enÃ © o 30,77 % z cla stanovenÃ ©ho v kombinovanej nomenklatÃ ºre aÃ ¾ po mnoÃ ¾stvo uvedenÃ © v kolÃ ³nkach 17 a 18 tejto licencie [nariadenie (ES) Ã . 327/98]  : In Slovene : ZniÃ ¾anje uvozne dajatve za 30,77 % dajatve, doloÃ ene v kombinirani nomenklaturi, do koliÃ ine, navedene v poljih 17 in 18 tega dovoljenja (Uredba (ES) Ã ¡t. 327/98)  : In Finnish : YhdistetyssÃ ¤ nimikkeistÃ ¶ssÃ ¤ vahvistetun tullin alennus 30,77 prosentilla tÃ ¤mÃ ¤n todistuksen 17 ja 18 kohdassa ilmoitettuun mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 327/98)  : In Swedish : NedsÃ ¤ttning med 30,77 % av den tull som faststÃ ¤lls i Kombinerade nomenklaturen upp till den mÃ ¤ngd som anges i fÃ ¤lten 17 och 18 i denna licens (fÃ ¶rordning (EG) nr 327/98) ANNEX IV ANNEX VIII Entries referred to in Article 4(4)(d)  : In Spanish : ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) no 327/98, artÃ ­culo 1, apartado 1, letra d)]  : In Czech : OsvobozenÃ ­ od cla aÃ ¾ do mnoÃ ¾stvÃ ­ stanovenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (ES) Ã . 327/98, Ã l. 1 odst. 1 pÃ ­sm. d))  : In Danish : Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 327/98, artikel 1, stk. 1, litra d))  : In German : Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 327/98, Artikel 1 Absatz 1 Buchstabe d)  : In Estonian : Tollimaksuvabastus kuni kÃ ¤esoleva litsentsi lahtrites 17 ja 18 nÃ ¤idatud koguseni (mÃ ¤Ã ¤ruse (EÃ ) nr 327/98 artikli 1 lÃ µike 1 punkt d)  : In Greek : Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ  Ã ´Ã ±Ã Ã ¼Ã  Ã ­Ã Ã  Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 327/98 Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ Ã ´)]  : In English : Exemption from customs duty up to the quantity indicated in boxes 17 and 18 of this licence (Regulation (EC) No 327/98, Article 1(1)(d))  : In French : Exemption du droit de douane jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [rÃ ¨glement (CE) no 327/98, article 1er, paragraphe 1, point d)]  : In Italian : Esenzione dal dazio doganale fino a concorrenza del quantitativo indicato nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 327/98, articolo 1, paragrafo 1, lettera d)]  : In Latvian : AtbrÃ «vojumi no muitas nodokÃ ¼a lÃ «dz Ã ¡Ã «s atÃ ¼aujas 17. un 18. ailÃ  norÃ dÃ «tajam daudzumam (Regulas (EK) Nr. 327/98 1. panta 1. punkta d) apakÃ ¡punkts)  : In Lithuanian : Atleidimas nuo muito mokesÃ io nevirÃ ¡ijant Ã ¡ios licencijos 17 ir 18 langeliuose nurodyto kiekio (Reglamento (EB) Nr. 327/98 1 straipsnio 1 dalies d punktas)  : In Hungarian : VÃ ¡mmentes az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban feltÃ ¼ntetett mennyisÃ ©gig (327/98/EK rendelet 1. cikk (1) bekezdÃ ©s d) pont)  : In Maltese : EÃ ¼enzjoni tad-dazju tad-dwana sal-kwantitÃ indikata fil-kaÃ ¼i 17 u 18 taÃ -Ã ertifikat preÃ ¼enti [Regolament (KE) Nru 327/98, Artikolu 1, paragrafu 1, punt d)]  : In Dutch : Vrijstelling van douanerecht voor hoeveelheden die niet groter zijn dan de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 327/98, artikel 1, lid 1, onder d))  : In Polish : Zwolnienie z cÃ a iloÃ ci do wysokoÃ ci wskazanej w sekcjach 17 i 18 niniejszego pozwolenia (rozporzÃ dzenie (WE) nr 327/98, art. 1 ust. 1 lit. d))  : In Portuguese : IsenÃ §Ã £o do direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 327/98, alÃ ­nea d) do n.o 1 do artigo 1.o]  : In Slovak : Oslobodenie od cla aÃ ¾ po mnoÃ ¾stvo uvedenÃ © v kolÃ ³nkach 17 a 18 tejto licencie [Ã lÃ ¡nok 1 ods. 1 pÃ ­sm. d) nariadenia (ES) Ã . 327/98]  : In Slovene : Oprostitev uvozne dajatve do koliÃ ine, navedene v poljih 17 in 18 tega dovoljenja (Uredba (ES) Ã ¡t. 327/98, Ã len 1(1)(d))  : In Finnish : Tullivapaa tÃ ¤mÃ ¤n todistuksen 17 ja 18 artiklassa ilmoitettuun mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetuksen (EY) N:o 327/98 1 artiklan 1 kohdan d alakohta)  : In Swedish : Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lten 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 327/98, artikel 1.1 d) ANNEX IX Quotas and tranches from 2007 (a) Quota of 63 000 tonnes of wholly milled or semi-milled rice provided for in Article 1(1)(a): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January April July September October United States of America 38 721 09.4127 9 681 19 360 9 680  Thailand 21 455 09.4128 10 727 5 364 5 364  Australia 1 019 09.4129  1 019   Other origins 1 805 09.4130  1 805   All countries 09.4138 (1) Total 63 000 20 408 27 548 15 044  (b) Quota of 20 000 tonnes of husked rice provided for in Article 1(1)(b): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January April July September October Australia 10 429 09.4139 2 608 5 214 2 607  United States of America 7 642 09.4140 1 911 3 821 1 910  Thailand 1 812 09.4144  1 812   Other origins 117 09.4145  117   All countries 09.4148 (2) Total 20 000 4 519 10 964 4 517  (c) Quota of 100 000 tonnes of broken rice provided for in Article 1(1)(c): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January July Thailand 52 000 09.4149 36 400 15 600 Australia 16 000 09.4150 8 000 8 000 Guyana 11 000 09.4152 5 500 5 500 United States of America 9 000 09.4153 4 500 4 500 Other origins 12 000 09.4154 6 000 6 000 Total 100 000 60 400 39 600 (d) Quota of 13 500 tonnes of wholly milled or semi-milled rice provided for in Article 1(1)(d): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January July Thailand 4 313 09.4112 4 313  United States of America 2 388 09.4116 2 388  India 1 769 09.4117 1 769  Pakistan 1 596 09.4118 1 595  Other origins 3 435 09.4119 3 435  Total 13 500 13 500  ANNEX X Quotas and tranches for 2006 (a) Quota of 63 000 tonnes of wholly milled or semi-milled rice provided for in Article 1(1)(a): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January April July September October United States of America 38 721 09.4127 9 681 19 360 9 680  Thailand 21 455 09.4128 10 727 5 364 5 364  Australia 1 019 09.4129  1 019   Other origins 1 805 09.4130  1 805   All countries 09.4138 (3) Total 63 000 20 408 27 548 15 044  (b) Quota of 20 000 tonnes of husked rice provided for in Article 1(1)(b): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January April July September October Australia 10 429 09.4139 2 608 5 214 2 607  United States of America 7 642 09.4140 1 911 3 821 1 910  Thailand 1 812 09.4144  1 812   Other origins 117 09.4145  117   All countries 09.4148 (4) Total 20 000 4 519 10 964 4 517  (c) Quota of 106 667 tonnes of broken rice provided for in Article 1(1(c): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January July Thailand 55 467 09.4149 38 827 16 640 Australia 17 067 09.4150 8 533 8 534 Guyana 11 733 09.4152 5 866 5 867 United States of America 9 600 09.4153 4 800 4 800 Other origins 12 800 09.4154 6 400 6 400 Total 106 667 64 426 42 241 (d) Quota of 18 000 tonnes of wholly milled or semi-milled rice provided for in Article 1(1)(d): Country of origin Quantity in tonnes Number Tranches (quantities in tonnes) January July Thailand 5 750 09.4112 5 750  United States of America 3 184 09.4116 3 184  India 2 358 09.4117 2 358  Pakistan 2 128 09.4118 2 128  Other origins 4 580 09.4119 4 580  Total 18 000 18 000  (1) Balance of unused quantities from previous tranches, published by Commission Regulation. (2) Balance of unused quantities from previous tranches, published by Commission Regulation. (3) Balance of unused quantities from previous tranches, published by Commission Regulation. (4) Balance of unused quantities from previous tranches, published by Commission Regulation.